Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA
                                                          Criminal No. 12-0298 (ES)
                 v.
                                                                   OPINION
MALIK LOWERY


SALAS, DISTRICT JUDGE

       Before the Court is defendant Malik Lowery’s motion for a reduction of sentence under

the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (D.E. No. 499 (“Motion” or “Mot.”)). The

Government opposes the Motion. (D.E. No. 501 (“Opp. Br.”)). Having considered the parties’

submissions, the Court decides this matter without oral argument. See Fed. R. Crim. P. 43(b)(4);

United States v. Styer, 573 F.3d 151, 154 (3d Cir. 2009). For the following reasons, the Motion is

DENIED.

I.     BACKGROUND

       On August 29, 2016, Lowery pled guilty to a number of counts contained in the second

superseding indictment:

           •   Count 1: Pursuant to this Count, Defendant admitted to committing six specific
               racketeering acts: murder (Act 4); two robberies (Acts 8 and 9); drug distribution
               (Act 10); conspiracy to distribute crack cocaine and heroin (Act 12) and
               distribution of crack cocaine and heroin (Act 13). All acts were in violation of 18
               U.S.C. §§ 1962(c) and 2.
           •   Count 2: Racketeering conspiracy, in violation of 18 U.S.C. § 1962(d);
           •   Count 13: Carjacking, in violation of 18 U.S.C. §§ 2119 and 2;
           •   Count 15: Hobbs Act Robbery, in violation of 18 U.S.C. §§ 1951(a) and 2; and
           •   Count 27: Conspiracy to distribute crack cocaine and heroin, contrary to 21
               U.S.C. §§ 841(a)(1)(A) and (b)(1)(A) and 846.
(D.E. Nos. 66 & 232–34). On August 16, 2017, the Court sentenced Defendant to 315 months of
imprisonment and 10 years of supervised release. (D.E. No. 450). Defendant is currently serving

out his sentence at FCI Cumberland. (Opp. Br. at 1). According to the Government, the Bureau

of Prisons estimates Defendant’s release date as October 18, 2033, assuming good time credit. (Id.

at 3).

         Defendant now moves this Court for a reduction of sentence under 18 U.S.C.

§ 3582(c)(1)(A) based on his son’s declining mental state. (Mot. at 11–12). 1 The Government

opposes the Motion.

II.      LEGAL STANDARDS

         Once a term of imprisonment has been imposed, the Court may modify it only under very

limited circumstances. In re Morris, 345 F. App’x 796, 797–98 (3d Cir. 2009) (citing 18 U.S.C.

§ 3582(c)). As relevant here, 18 U.S.C. § 3582(c)(1) provides as follows:

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or the
                 lapse of 30 days from the receipt of such a request by the warden of
                 the defendant’s facility, whichever is earlier, may reduce the term of
                 imprisonment (and may impose a term of probation or supervised
                 release with or without conditions that does not exceed the unserved
                 portion of the original term of imprisonment), after considering the
                 factors set forth in section 3553(a) to the extent that they are
                 applicable, if it finds that--
                          (i) extraordinary and compelling reasons warrant such a
                          reduction;
                          [. . .]
                          and that such a reduction is consistent with applicable policy
                          statements issued by the Sentencing Commission . . . .

See also United States v. Pawlowski, 967 F.3d 327, 329–30 (3d Cir. 2020).


1
         Even though the Motion does not mention the COVID-19 pandemic, out of an abundance of caution and
pursuant to the District of New Jersey’s Standing Order 2020-08, the Court informed the Office of the Federal Public
Defender of the pending pro se motion. Because the Office of the Federal Public Defender declined to enter an
appearance on Defendant’s behalf, the Court ordered the Government to respond to the pro se motion. (D.E. No. 500).


                                                         2
       The United States Sentencing Commission promulgated a policy statement that, in relevant

part, allows a court to grant compassionate release or a sentence reduction where: (i) extraordinary

and compelling reasons warrant a reduction in a defendant’s sentence; (ii) the defendant is not a

danger to the safety of others or to the community; and (iii) release from custody complies with

the section 3553(a) factors, to the extent applicable. U.S. SENTENCING GUIDELINES MANUAL

(“U.S.S.G.”) § 1B1.13 (U.S. SENTENCING COMM’N 2018).

III.   ANALYSIS

       A.      Exhaustion

       Before proceeding to the merits of a motion for a reduction in sentence, a defendant must

meet § 3582(c)(1)(A)’s exhaustion requirement, which requires either that 30 days have passed

since the receipt of a compassionate release request by a warden, or that the defendant has

exhausted all administrative remedies. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       The Government does not dispute that the exhaustion requirement is met here: Defendant

submitted a request for compassionate release to the warden at FCI Cumberland on or around

September 27, 2020, and the request was denied on October 9, 2020. (Mot. at 3; Opp. Br. at 2;

D.E. No. 499-1 at 1 & 9 (ECF Pagination)). Thus, more than 30 days have passed since the Warden

received Defendant’s request, and the Court may address the merits of the motion.

       B.      Extraordinary and Compelling Reasons for Reduction

       Congress directed the Sentencing Commission to define the “extraordinary and compelling

reasons” standard. United States v. Alexander, No. 19-0032, 2020 WL 2507778, at *3 (D.N.J.

May 15, 2020). The Sentencing Commission issued a policy statement in which an application

note lists three specific circumstances that qualify as extraordinary and compelling; generally

speaking, the enumerated circumstances include: (i) a terminal illness or a serious medical




                                                 3
condition that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover; (ii) the

defendant is at least 65 years old, is experiencing a serious deterioration in physical or mental

health because of the aging process, and has served at least 10 years or 75 percent of his or her

term of imprisonment, whichever is less; or (iii) certain family circumstances exist where the

defendant would be the only available caregiver for his or her minor child, spouse, or registered

partner. U.S.S.G. § 1B1.13, Application Note 1(A)–(C). In addition, the Sentencing Commission

included a catchall provision, which provides that “other reasons” may be sufficient if “[a]s

determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

[the enumerated] subdivisions.” Id., Application Note 1(D).

         Defendant cites to his adult son’s mental illness as an extraordinary and compelling reason

for his release. Specifically, Defendant explains that his son has suffered since Defendant was

sentenced, and that his son was recently diagnosed with paranoid schizophrenia, among other

illnesses. (Mot. at 10–12). In support of his Motion, Defendant attaches to his submission certain

medical records which substantiate his claims about his son’s illness. (D.E. No. 499-1).

         According to Defendant, these facts present an extraordinary and compelling reason for his

release under the catchall provision of Application Note 1. (Mot. at 1). Although the Court

acknowledges that it may have some discretion to determine what qualifies as an extraordinary

and compelling reason for a potential sentence reduction 2, it is guided by the types of family


2
         Because section 1B1.13 was not updated after the First Step Act was passed, it does not address motions
made by a defendant. As a result, there has been a debate as to whether the policy statement is applicable to motions
made by a defendant and whether the court, as opposed to the BOP, can determine what falls into the catchall
provision. District courts still turn to the policy statement for guidance, but there appears to be a growing consensus
in the circuit courts that section 1B1.13 does not constrain the court’s discretion in determining what qualifies as
extraordinary and compelling. See United States v. Brooker, 976 F.3d 228 (2nd Cir. 2020); United States v. McCoy,
981 F.3d 271, 281 (4th Cir. 2020) (“When a defendant exercises his new right to move for compassionate release on


                                                          4
circumstances that qualify as extraordinary and compelling under Application Note 1(C). See

United States v. Doolittle, No. 19-501, 2020 WL 4188160, at *2 (D.N.J. July 21, 2020) (“In light

of the fact that § 1B1.13 addresses circumstances involving family hardship, and is thus

particularly germane to the instant motion, the Court has consulted those guidelines in evaluating

Doolittle’s claim.”). Application Note 1(C) provides that family circumstances may constitute the

requisite extraordinary and compelling reasons for release based on one of the following:

                 (i) The death or incapacitation of the caregiver of the defendant’s minor
                 child or minor children.
                 (ii) The incapacitation of the defendant’s spouse or registered partner when
                 the defendant would be the only available caregiver for the spouse or
                 registered partner.
U.S.S.G. 1B1.13, Application Note 1(C).                 The circumstances Defendant describes, while

unfortunate, do not meet these criteria. Defendant’s 23-year-old son is not a minor child, and

Defendant does not allege that any caregiver has died or been incapacitated. Defendant’s desire

to be present for his son in light of his recent diagnosis is insufficient. See, e.g., United States v.

Cruz-Rivera, No. 11-43, 2020 WL 5993352, at *7 (E.D. Penn. Oct. 9, 2020) (“While a family

circumstance can constitute an extraordinary and compelling reason, Defendant does not meet this

standard because he has not shown that his wife is incapacitated as a result of her medical

condition.”); Doolittle, 2020 WL 4188160, at *2 (“The Court recognizes that the family members

of incarcerated individuals often struggle to cope without their relative’s daily presence and aid,

but Defendant’s application does not meet the criteria for compassionate release under the law.”).

        Accordingly, the Court finds that the criteria under Application Note 1(C) are not met, and




his own behalf, in other words, § 1B1.13 does not apply.”); United States v. Jones, 980 F.3d 1098, 1109 (6th Cir.
2020) (holding that “the passage of the First Step Act rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned
person files a motion for compassionate release”); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (“And
because the Guidelines Manual lacks an applicable policy statement, the trailing paragraph of § 3582(c)(1)(A) does
not curtail a district judge’s discretion.”).



                                                         5
the Court will not exercise any discretion it may have under the catchall provision or otherwise to

find extraordinary and compelling reasons exist here.

       In any event, even if Defendant had established extraordinary and compelling

circumstances, the Court would deny the motion based on the section 3553(a) factors and

dangerousness.

       C.      Section 3553(a) Factors

       Section 3553(a) directs the Court to impose a sentence that is sufficient, but not greater

than necessary, to further the purposes of sentencing; i.e., the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, provide just punishment, afford adequate

deterrence, and protect the public. 18 U.S.C. §§ 3553(a)(1), (a)(2)(A)-(D). Additionally, the

Court must consider, inter alia, the nature and circumstances of the offense and the defendant’s

history and characteristics. Id. § 3553(a)(1).

       On August 16, 2017, the Court sentenced Defendant to 315 months of imprisonment and

ten years of supervised release. Prior to doing so, the Court determined that Defendant’s guidelines

range of imprisonment was 360 months to life, based on a total offense level of 40 and a criminal

history category of VI. (D.E. No. 447 (“Sentencing Tr.”) at 6:5–7:7). Pursuant to a plea agreement

entered into between Defendant and the Government, the parties agreed that an appropriate

sentence would be between 25 to 30 years (or 300 to 360 months) of imprisonment. (Id. at 8:2–

11). The Court followed the parties’ plea agreement and considered a variance under the

circumstances below the 360-month range. (Id. at 8:12–15).

       Ultimately, in determining the appropriate sentence for Defendant, the Court considered,

inter alia, the seriousness of the offense, the need to promote respect for the law, provide just

punishment, afford adequate deterrence, and protect the public from future crimes. Additionally,




                                                 6
the Court considered Defendant’s history and characteristics. Specifically, in discussing the

seriousness of the crime, the Court considered the fact that Defendant was involved in taking

someone’s life: although he himself did not pull the trigger, he was “just as responsible.” (Id. at

115:8–116:15). The Court remarked that “there is no more serious offense” than the one Defendant

had committed. (Id. at 115:8–10). In terms of promoting respect for the law and providing just

punishment, the Court highlighted Defendant’s extensive criminal history, which seemed to

indicate a lack of respect for the criminal justice system. (Id. at 116:17–117:15). The Court also

noted Defendant’s “gross violations” of the laws, highlighting, again, his involvement in the taking

of a man’s life as well as his involvement in a needless carjacking. (Id. at 117:16–118:14). As for

deterrence, the Court found that general deterrence was necessary, and specific deterrence was

important based on Defendant’s criminal history. (Id. at 118:15–119:19). The Court also

considered 25 to 30 years of imprisonment adequate to protect the public from any future crimes

of Defendant.    (Id. at 119:20–24).    Finally, the Court considered Defendant’s history and

characteristics, including his troubled childhood (which included abuse, loss of loved ones, and

other hardships) and his efforts at rehabilitation leading up to his sentencing, including his

involvement in a “scared straight” program. (See e.g., id. at 122:12–128:13). Defendant’s history

and characteristics were mitigating factors contributing to the Court’s conclusion that a 30-year

sentence was not appropriate. (Id. at 128:12–13). Nevertheless, for all of the other reasons

discussed, the Court arrived at a sentence of 315 months of imprisonment.

       To reduce Defendant’s sentence now would undermine the important factors that the Court

considered at sentencing and that still hold true today—namely, the seriousness of the offenses,

the need to promote respect for the law and protect the public, and the necessity for specific and




                                                 7
general deterrence. 3 Assuming good time credit, Defendant is not scheduled to be released until

October 18, 2033 (Opp. Br. at 3), meaning that he still has approximately 149 months or 47% of

his custodial sentence remaining. Granting Defendant’s request for compassionate release would

significantly reduce his sentence, and the Court finds that doing so would undermine the

considerations embodied in section 3553(a), as discussed by the Court at sentencing (and supra).

See Pawlowski, 967 F.3d at 331 (holding that the time remaining on a defendant’s sentence may

inform whether immediate release would be consistent with the 3553(a) factors).

         D.       Dangerousness

         Finally, although the Court need not reach the issue of dangerousness, the Court notes that

an analysis of the considerations in 18 U.S.C. § 3142(g) is not favorable to Defendant. In

connection with pretrial detention, the dangerousness inquiry involves (i) the nature and

circumstances of the offense; (ii) the weight of the evidence against the person; (iii) the history

and characteristics of the person; and (iv) the nature and seriousness of the danger to any person

or the community that would be posed by the person’s release.

         Defendant’s conviction moots factor (ii), and factors (i) and (iii) are largely the same as the

section 3553(a) considerations discussed above. Factor (iv), the nature of the danger, is not

favorable to Defendant. The nature and circumstances of the offenses committed, and Defendant’s

criminal history, suggest that he might still be a danger to the community. See United States v.

Pass, No. 10-0739, 2020 WL 2332001, at *3 (E.D. Pa. May 11, 2020).




3
         Defendant describes some of his rehabilitation efforts while incarcerated, including his efforts to educate
himself, maintain employment while incarcerated, and to assist others. (Mot. at 7–10). Although Defendant’s efforts
are commendable, they do not outweigh the Court’s concerns with respect to the balance of the section 3553(a) factors.


                                                          8
IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion is DENIED.   An appropriate Order

accompanies this Opinion.


Dated: May 7, 2021                                  /s/ Esther Salas______
                                                    Esther Salas, U.S.D.J.




                                          9
